Broyles, C. J.
1. The alleged newly discovered evidence was merely cumulative and impeaching, and the court did not err in overruling the ground of the motion for a new trial based thereon.
2. Presence of a person at a distillery when whisky is actually being made and his flight therefrom on seeing an officer approaching may, when not satisfactorily explained, authorize a jury to find him guilty of manufacturing whisky; and whether an attempted explanation of such presence and conduct is reasonable and satisfactory is a question for the jury. Alsabrook v. State, 35 Ga. App. 592 (134 S. E. 333); Yonce v. State, 154 Ga. 419 (114 S. E. 325).
3. In the instant case the evidence for the State showed that the accused, with several other men, was at a distillery when whisky was actually being made, and that all of them fled at the approach of the officers. In the defendant’s statement to the jury he denied being at the distillery, and, by the introduction of evidence and his statement, attempted to set up an alibi. In view of these facts this court can not hold that the verdict was not authorized by the evidence.

Judgment affirmed.


Lulce, J., concws. Bloocbworth, J., absent on account of illness.